        AO 450 (Rev. 11/11) Judgment in a Civil Action


                                                 UNITED STATES DISTRICT COURT
                                                                          for the_
                                                             Eastern District of Washington


          RED LION HOTELS FRANCHISING, INC.                                  )
                                     Plaintiff                               )
                                        v.                                   )       Civil Action No. 2:19-CV-0061-TOR
                                                                             )
                                                                             )
                MINNESOTA HOSPITALITY, INC.,
                                    Defendant

                                                     JUDGMENT IN A CIVIL ACTION
        The court has ordered that (check one):

        ’ the plaintiff (name)                                                                                        recover from the
        defendant (name)                                                                                                 the amount of
                                                                                    dollars ($              ), which includes prejudgment
        interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

        ’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                         recover costs from the plaintiff (name)
                                                  .

        ✔ other:
        ’
         Pursuant to Rule 41(a)(1)(A)(ii) and (c) the parties’ stipulation, all claims and all counterclaims asserted by the
         named parties in this lawsuit are dismissed with prejudice, with each party to bear its own costs, including
         attorneys’ fees.
        This action was (check one):
        ’ tried by a jury with Judge                                                                         presiding, and the jury has
        rendered a verdict.

        ’ tried by Judge                                                                          without a jury and the above decision
        was reached.

        ✔
        ’ decided by Judge              THOMAS O. RICE                                                on the parties' Stipulated Motion to
                                                                                                      Dismiss (ECF No. 17).


        Date:     October 22, 2019                                                 CLERK OF COURT

                                                                                    SEAN F. McAVOY

                                                                                     s/ Bridgette Fortenberry
                                                                                                  (By) Deputy Clerk

                                                                                     Bridgette Fortenberry




e Fortenberry
